


Exhibit 10.30
[doverlogoblue.jpg]




Performance Share Award




DATE:    February 12, 2015


TO:    «Name»


Here are the details for your Performance Share Award:


Your business unit -                        «Company»
The performance period is the three-year period -            2015 - 2017
Your target performance share award at the 100% level -         « # of Shares»
Shares


The actual performance share award to be paid to you, if any, will be derived
from the Performance Share Payout Table included in this award agreement.


Your performance share award is subject to all the terms and provisions of the
Dover Corporation 2012 Equity and Cash Incentive Plan ("Plan"), which terms and
provisions are expressly incorporated into and made a part of the award as if
set forth in full herein. A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on March 19, 2012 Appendix A.


In addition, your award is subject to the following:


1.
Within two and one-half months following the end of the performance period,
Dover will issue you performance shares if your business unit has reached
certain levels of internal total shareholder return (“iTSR”), as set forth in
the Performance Share Payout Table, and the other conditions of your award are
satisfied.



2.
A summary of the definition of internal total shareholder return, or iTSR, for
your business unit is set forth in the Definition of iTSR.



3.
The aggregate maximum cash payout for each business unit (determined after
applying the individual payment limitation noted in the next sentence, if
applicable) in respect of all cash performance awards for a specific performance
period shall not exceed the product of (i) 1.75%, times (ii) the sum of the
business unit’s change in entity value plus free cash flow (as such terms are
defined in the Definition of iTSR) for that performance period. In no event will
the cash performance payout to any one individual exceed $5 million for the
performance period.



4.
As a condition of receiving your Performance Share Award, you agree to be bound
by the terms and conditions of the Dover Corporation Anti-hedging and
Anti-pledging Policy and by any Clawback Policy to be adopted by Dover, as such
policies may be in effect from time to time. The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Dover equity securities held by you or
certain designees, whether such Dover securities are, or have been, acquired
under the Plan, another compensation plan sponsored by Dover, or otherwise.
Please review the Anti-hedging and Anti-pledging Policy to make sure that you
are in compliance. You may obtain a copy of the current version of the
Anti-hedging, Anti-pledging, and any Clawback Policy to be adopted by Dover, by
contacting the Benefits Department at 630-541-1540.



5.
For Non-US Employees, your Performance Share Award is subject to the terms and
conditions of the Addendum for Non-US Employees.



6.
Your award is not transferrable by you other than by will or the laws of descent
and distribution and in accordance with the applicable terms and conditions of
the Plan.



7.
Dover reserves the right to amend, modify, or terminate the Plan at any time in
their discretion without notice.





--------------------------------------------------------------------------------




Performance Share Payout Table


iTSR for Performance Period
Payout (% of target)
<6%
0%
6%
25%
9%
100%
17%
300%
>50%
400%



The payout formula will be applied on a sliding scale between 0% and 400% based
on the Business Unit’s iTSR for the performance period.




---------------------------------------------------------------------------------------------------------------------------------------




Definition of iTSR


Conceptual formula for iTSR calculation:




[itsrcalculation.jpg]


Explanation of iTSR formula:


Change in entity value is nine times the change in EBITDA values, comparing the
full base year to the full final year of the performance period. The base year
iTSR is the minimum value of an Operating Company, to which the 9X multiple is
applied to calculate an EV. The base year iTSR is calculated using the highest
of the following:


(i)
Base-Year EBITDA

(ii)
10% of Base-Year Sales

(iii)
90% of Prior-to-Base-Year iTSR Base



Free cash flow is the cash flow generated by your business unit, including your
business unit’s operating profit plus depreciation, amortization and proceeds
from dispositions, less taxes and investments made for future growth (capital
spending, working capital and acquisitions) and adjusted for other non-recurring
items.


EBITDA is pre-tax income adjusted for non-operating and non-recurring items plus
depreciation and amortization.








Mathematical formula for Cash 3 Year iTSR Performance Plan payout:


[itsr3yearformula.jpg]




    






--------------------------------------------------------------------------------






Rules for Transfers/Promotions






The following rules will apply to you if you are transferred from one Dover
business unit to another Dover business unit. These rules apply to all
performance share payments you may be entitled to under this and any other
performance share award under the Plan you may have, as if part of your original
award.




(i) For the first performance share payment date that occurs after your
transfer, any performance share payment that may be due will be based on the
performance of your old business unit.


(ii)For the second performance share payment date that occurs after your
transfer, any performance share payment that may be due will be based on the
performance of either your old business unit or your new business unit,
whichever results in the higher payment to you.


(iii)For the third performance share payment date that occurs after your
transfer, any performance share payment that may be due will be based on the
performance of your new business unit.


(iv)Any performance share payment under an award made at one business unit that
becomes payable after you transfer to another business unit will still be based
on that award’s original share amount.




For purposes of these rules your old business unit is the business unit
indicated on your grant award. Your new business unit is the business unit where
you are employed on the payment date.






